


Exhibit No. 10.5.4




PDC ENERGY, INC.
2014 PERFORMANCE SHARE AGREEMENT
This Performance Share Agreement (hereinafter referred to as the "Agreement")
dated January __, 2014 is by and between PDC Energy. Inc., a Nevada Corporation
(hereinafter referred to as the "Company") and _________________ (hereinafter
referred to as "Executive").
ARTICLE 1


PURPOSE OF AGREEMENT


3.1Purpose of Grant. Pursuant to the Company's Amended and Restated 2010
Long-Term Equity Compensation Plan (hereinafter referred to as the "Plan") and
subject further to the terms and conditions herein set forth, the Company and
Executive enter into this Agreement pursuant to which the Executive may earn
Performance Shares. Each Performance Share represents the value of one share of
$0.01 par value common stock of the Company. Upon the Company's achievement of
pre-determined objectives for a specified performance period (hereinafter
referred to as the "Performance Period"), the Company will distribute to the
Executive a number of Shares equal to the number of Performance Shares earned by
the Executive for the Performance Period.


3.2Committee Authority. The Plan is administered by the Compensation Committee
of the Board (hereinafter referred to as the "Committee"). Under the Plan, the
Committee has, among its other powers, the authority to determine the final
payout under the Agreement.


ARTICLE 2


PERFORMANCE CONDITIONS
2.1Performance Period. Pursuant to this Agreement, the Performance Period will
be the three year period beginning January 1, 2014 and ending on December 31,
2016.


2.2Performance Award. Executive has a target of _______ Performance Shares
(hereinafter referred to as the "Target Award") for the Performance Period. The
range of Performance Shares which may be earned by the Executive for the
Performance Period is -0- to ___________.


2.3Performance Metric. Subject to Section 2.7, Awards of Performance Shares will
be paid out to the Executive, if at all, following the close of the Performance
Period based upon Total Shareholder Return ("TSR") of the Company relative to
TSR for the Peer Companies for such Performance Period (the "Performance
Metric").


2.4Total Shareholder Return (TSR). For purposes of the Performance Metric,
except as otherwise provided in Section 2.8 below, TSR for a company, including
the Company, will be:
a.The result of:
i.Average Share Price for the last twenty (20) business days of the Performance
Period, minus
ii.Average Share Price for the twenty (20) business days preceding the beginning
of the Performance Period, plus




--------------------------------------------------------------------------------




iii.Dividends (cash or stock based on ex-dividend date) paid per share of
company common stock over the Performance Period,
divided by
b.Average Share Price for the twenty (20) business days preceding the beginning
of the Performance Period.


2.5Average Share Price. For purposes of determining the TSR used in the
Performance Metric, the "Average Share Price" means the average daily closing
price of the shares on the NASDAQ Global Select Market (or if the company is not
listed on the NASDAQ Global Select Market, then on the principal securities
exchange on which such shares are tracked) as published by a reputable source
over the relevant measuring period.


2.6Peer Companies. For purposes of the Performance Metric for the relevant
Performance Period, the "Peer Companies" means the companies listed on Schedule
A. Any Peer Company that ceases to be a publicly traded entity on a recognized
stock exchange during the Performance Period will be removed from the Peer
Company list for the Performance Period. No companies may be added to the list
during the Performance Period.


2.7Award Determination. At the end of the Performance Period, the Peer Companies
and the Company shall be ranked together based on their TSR for the Performance
Period with the highest TSR being number 1 and the lowest TSR being the number
of Peer Companies, including the Company, remaining in the group at the end of
the Performance Period. Based on the Company's relative TSR rank among the Peer
Companies for the Performance Period, Executive will have earned Performance
Shares as determined by the Company's rank as follows:
•
If the Company is ranked number 1, 200% of the Target Award



•
If the Company is ranked at the 75th percentile of the Peer Companies, including
the Company, 150% of the Target Award



•
If the Company is ranked at the 50th percentile or median of the Peer Companies,
including the Company, 100% of the Target Award



•
If the Company is ranked at the 25th percentile of the Peer Companies, including
the Company, 50% of the Target Award



•
If the Company is ranked below the 25th percentile of the Peer Companies,
including the Company, no award will be paid

If the Company is ranked between any of these payout levels, the percentage
multiple of the Target Award will be interpolated based on the actual percentile
ranking of the Company in relation to the payout levels. Notwithstanding the
preceding, if the Company's overall TSR is negative, no more than one hundred
percent (100%) of the Target Award will be paid to the Executive. Any partial
shares will be rounded up to the next whole number.
2.8Termination of Continuous Service or Change in Control Prior to End of
Performance Period.




--------------------------------------------------------------------------------




a.Voluntary or Involuntary Termination Prior to Change in Control. If the
Executive voluntarily terminates Continuous Service or if the Company terminates
the Executive's Continuous Service during the Performance Period, in either case
before a Change in Control, all Performance Shares will be immediately
forfeited.


b.Death or Disability. Notwithstanding Section 2.8(a), in the event of the death
or Disability of the Executive during the Performance Period, in either case
before a Change in Control, the Executive (or Executive’s estate) will receive a
pro-rata payment (based on the number of completed months during the Performance
Period compared to the total number of months in the Performance Period) based
on actual results at the end of the Performance Period. Notwithstanding the
foregoing, if the triggering event is due to a death that occurs during the
first two (2) years of the Performance Period, such pro-rata payment will be
based on actual results through the date of death with the Performance Metric
calculated with reference to the Average Share Price for the twenty (20)
business days prior to the date of death.


c.Change in Control. In the event of a Change in Control:
1.If less than one-half of the Performance Period has elapsed with respect to
the Performance Shares, then one hundred percent (100%) of the Target Award for
the Performance Period will be paid to the Executive.


2.If at least one-half of the Performance Period has elapsed with respect to the
Performance Shares, then the Executive will receive the greater of (A) one
hundred percent (100%) of the Target Award or (B) the percentage corresponding
to the actual performance level achieved as of the date of the Change in
Control.


d.Continuous Service. For purposes of this Agreement, the term “Continuous
Service” shall mean Executive’s uninterrupted service to the Company or an
Affiliate as an Employee or Non-Employee Director. The Committee shall determine
in its discretion whether and when Executive’s Continuous Service has ended
(including as a result of any leave of absence); provided, however, that
Executive’s Continuous Service shall not be deemed to have ended in the event
Executive retires or otherwise terminates as an Employee but continues to
perform services as a Non-Employee Director.


2.9Payment of Performance Shares.


a.Performance Shares earned for the Performance Period will be issued to the
Executive only following the Committee's formal review and certification of the
actual TSR performance results for the Performance Period.


b.Performance Shares payable to an Executive pursuant to Section 2.3 following
the close of the Performance Period will be paid in a lump sum distribution of
Shares to the Executive within seventy-four (74) days following the close of the
Performance Period.


c.Performance Shares payable to an Executive pursuant to Section 2.8(b) will be
paid in a lump sum distribution of Shares to the Executive within seventy-four
(74) days following the close of the Performance Period, except that in the case
of a death during the first two (2) years of the Performance Period, in which
case payment will be made within seventy-four (74) days following the date of
death.


d.Performance Shares payable to an Executive pursuant to Section 2.8(c)
following a Change in Control will be paid in a lump sum distribution of Shares
to the Executive within seventy-four (74) days following the date of the Change
in Control.




--------------------------------------------------------------------------------




2.10Tax Withholding. Executive shall make arrangements with the Company to
satisfy all applicable income and employment tax withholdings that may result
from the issuance of Shares hereunder, which withholdings may be satisfied (at
the election of Executive made prior to the payment date): (i) by Executive
paying to the Company directly in cash the amount of such withholdings, (ii) by
having the Company withhold from Shares paid to Executive a number of Shares
necessary to satisfy such tax withholding obligations, or (iii) by a combination
of the foregoing methods; provided, however, that in the absence of an
affirmative election by Executive prior to the payment date, the Company shall
satisfy such tax obligations pursuant to subsection (ii), above.


2.11Dividend Equivalents. Executive shall be entitled to a cash payment with
respect to each Performance Share earned and payable under this Agreement in an
amount equal to the ordinary cash dividends that would have been payable to
Executive had Executive been the owner of an actual Share of stock (as opposed
to a Performance Share) from the first date of the Performance Period through
the date the Performance Share is paid. Such cash payment shall be made in a
single lump sum on the date on which payment is made in respect of the related
Performance Share pursuant to Section 2.9.


2.12Stockholder Rights. An Executive will not have any voting or other
stockholder rights with respect to any Performance Shares. Executive shall have
full stockholder rights with respect to Shares issued as payment for Performance
Shares pursuant to Section 2.9.


2.13Fractional Shares. The Company will not be required to issue any fractional
Shares pursuant to this Agreement. The Committee may provide for the elimination
of fractions or for the settlement of fractions in cash.


GENERAL


3.1.Capitalized Terms. All capitalized terms shall have the meeting ascribed to
them under this Agreement or, if not otherwise defined in this Agreement, then
such capitalized terms will have the meaning ascribed to them under the Plan.


3.2.Construction. The provisions of this Agreement will be construed in a manner
consistent with the Plan. In the event of any inconsistency between the terms of
the Agreement and the terms of the Plan, the terms of the Plan will control.


3.3.Compliance with Section 409A of the Internal Revenue Code. This Agreement
and all payments made hereunder are intended to be exempt from or to comply with
the requirements of Section 409A of the Code and this Agreement shall be
interpreted accordingly.


3.4.Consent Relating to Personal Data. Executive voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section even though Executive is not obliged to consent to
such collection, use, processing and transfer of personal data. The Company and
its subsidiaries hold, for the purpose of managing and administering the Plan,
certain personal information about Executive, including Executive’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in Executive’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Executive’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,




--------------------------------------------------------------------------------




administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Executive authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Executive’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on Executive’s behalf to a broker or other third party with whom
Executive may elect to deposit any Shares acquired pursuant to the Plan.
Executive may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company.


3.5.Other Employee Benefits. Except as specifically provided otherwise in any
relevant employee benefit plan, program, or arrangement, any amounts payable
hereunder are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


3.6.Electronic Delivery. EXECUTIVE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE
PLAN, AND ANY DISCLOSURE OR OTHER DOCUMENTS RELATED TO THE PLAN, INCLUDING
FUTURE GRANT DOCUMENTS (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL
DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EXECUTIVE BY E-MAIL, BY POSTING
SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY
AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. EXECUTIVE ACKNOWLEDGES THAT
HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING
EXECUTIVE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH
OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.


3.7.Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be given by hand delivery, by e-mail, by facsimile, or by
first class registered or certified mail, postage prepaid, addressed, if to the
Company, to its Corporate Secretary, and if to Executive, to Executive’s address
now on file with the Company, or to such other address as either may designate
in writing. Any notice shall be deemed to be duly given as of the date delivered
in the case of personal delivery, e-mail, or facsimile, or as of the second day
after enclosed in a properly sealed envelope and deposited, postage prepaid, in
a United States post office, in the case of mailed notice.


3.8.Amendment. This Agreement may be amended by the Committee at any time
without Executive’s consent if such amendment does not reduce the benefits to
which Executive was entitled. In all other cases, this Agreement may not be
amended or otherwise modified unless evidenced in writing and signed by the
Company and Executive.


3.9.Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision hereof, and each other provision hereof shall be severable
and enforceable to the extent permitted by law.


3.10.Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.




--------------------------------------------------------------------------------




3.11.Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and to Executive and their respective heirs, executors,
administrators, legal representatives, successors and assigns.


3.12.Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Executive any right to be retained in the employ of the
Company and this Agreement is limited solely to governing the parties’ rights
and obligations with respect to the Performance Shares.


3.13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to the choice
of law principles thereof.


3.14.Company Policies to Apply. The sale of any Shares received as payment
hereunder is subject to the Company’s policies regulating securities trading by
employees, all relevant federal and state securities laws and the listing
requirements of any stock exchange on which the shares of the Company’s Common
Stock are then traded. In addition, Executive’s participation in the Plan and
receipt of remuneration as a result of the Performance Shares is subject in all
respects to any Company compensation clawback policies that may be in effect
from time to time.
    
IN WITNESS WHEREOF, the Company and Executive hereby execute this Agreement to
be effective as of the day and year first above written.
ATTEST:
[Corporate Seal]                PDC ENERGY, INC.


By:                            
Sue Sander
Date:_____________________________________


EXECUTIVE
                                                    
Witness                    Signature


Date:                    


Please sign, date and return the signed agreement immediately to Sue Sander. If
you are not in the office, please fax or email by PDF immediately to Sue Sander.






--------------------------------------------------------------------------------




SCHEDULE A
PEER COMPANIES
The following 16 companies compromise the Peer Companies for the 2014 - 2016
Performance Period:
•
Bill Barrett Corporation

•
Carrizo Oil & Gas, Inc.

•
Comstock Resources, Inc.

•
EXCO Resources, Inc.

•
Forest Oil Corporation

•
Goodrich Petroleum Corporation

•
Gulport Energy

•
Laredo Petroleum Holdings, Inc.

•
Magnum Hunter Resources Corp.

•
Penn Virginia Corp.

•
PetroQuest Energy, Inc.

•
Quicksilver Resources, Inc.

•
Resolute Energy Corporation

•
Rosetta Resources Inc.

•
Stone Energy Corporation

•
Swift Energy Company









